Fourth Court of Appeals
                               San Antonio, Texas
                                   November 28, 2018

                                  No. 04-17-00674-CV

                                Christopher Todd RUST,
                                       Appellant

                                            v.

                                   Aslynn Tanis RUST,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 17-470
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Rehearing is hereby DENIED.




                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court